318 S.W.3d 203 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Byron EWING, Defendant/Appellant.
No. ED 93355.
Missouri Court of Appeals, Eastern District, Division Two.
June 8, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 28, 2010.
Application for Transfer Denied September 21, 2010.
Shaun J. Mackelprang, Daniel N. McPherson, Jefferson City, MO, for Plaintiff/Respondent.
Kent Denzel, Columbia, MO, for Defendant/Appellant.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Byron Ewing appeals from the trial court's judgment and sentence entered upon a jury verdict finding him guilty of first-degree statutory rape, first-degree child molestation, and sexual misconduct involving a child. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion in denying a motion for mistrial and in controlling closing argument. See State v. Barton, 240 S.W.3d 693, 703 (Mo.banc 2007), and State v. Hamilton, 847 S.W.2d 198, 199 (Mo.App. E.D.1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).